Title: To George Washington from James Shaw, 2 July 1789
From: Shaw, James
To: Washington, George



Sir,
July 2. 1789.

Altho I have not the honor of being personally known to your Excellency, yet I flatter myself from the benevolence of your disposition, that my present solicitation for an appointment under the new Government will not be considered as impertinent or improper.
The Clerkship of the district Court in Maryland, altho I apprehend the profits of it will be inconsiderable for some time to come, yet if a man more deserving than myself does not apply for it, I should be thankful for this appointment.
To the representatives from Maryland now in Congress, particularly to the honble Mr Henry, I am well known, to whom I refer for my Character and conduct during the revolution, and in the different trusts with which I have been honored.
The patronage of your Excellency will be sincerely felt and acknowledge by him who has the honor to be with every Sentiment of the most perfect respect and Esteem your obdt Servt

James Shaw

